Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 21-25 are currently being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each fuel nozzle of the first set of fuel nozzles forms a first injector of the first fuel manifold, and wherein each fuel nozzle of the second set of fuel nozzles forms a second injector of the second fuel manifold, each second injector being separate from each first injector” of claim 24; and “each fuel nozzle of the first set of fuel nozzles is housed separately from each fuel nozzle of the second set of fuel nozzles” of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 2, 4 and 21 are objected to because of the following informalities: 
Claims 2 and 21: “deliver trickle flow of fuel” in each claim should read as – deliver a trickle flow of fuel --;
Claim 4: “the first set of fuel nozzle” should read as – the first set of fuel nozzles --.  
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a flow modulating device in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A flow modulating device is being interpreted to be one or more conventional flow modulating valves and/or flow restrictors and/or flow control apertures per para. 0133 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “the trickle flow defined as a flow that is a fraction of a design flow rate from the first fuel manifold to the second fuel manifold” which is not described in the originally filed specification.  The specification recites in para. 0120: “As used herein, the term "trickle flow" through a given element, such as a fuel nozzle or a fuel conduit, refers to a flow that is a fraction of a design flow rate through the given element.”  In particular, the specification does not describe trickle flow in relation to a design flow rate from the first fuel manifold to the second fuel manifold.
Claim 22 recites “the first annular body is spaced radially apart from the second annular body” which is not described anywhere in the originally filed specification.  Applicant appears to be relying on Fig. 13, however, Fig. 13 is a schematic and as such does not provide relative size and positioning of features as drawn to scale.
Claim 23 recites “the first annular body has a diameter different from a diameter of the second annular body” which is not described anywhere in the originally filed specification.  Applicant appears to be relying on Fig. 13, however, Fig. 13 is a schematic and as such does not provide relative size and positioning of features as drawn to scale.
Claim 24 recites “each fuel nozzle of the first set of fuel nozzles forms a first injector of the first fuel manifold, and wherein each fuel nozzle of the second set of fuel nozzles forms a second injector of the second fuel manifold, each second injector being separate from each first injector” which is not described in the originally filed 
Claim 25 recites “each fuel nozzle of the first set of fuel nozzles is housed separately from each fuel nozzle of the second set of fuel nozzles” which is not described in the originally filed specification.  In particular, how each fuel nozzle is “housed” is not described in the originally filed specification and is not indicated in any of the figures. Figure 13 is a schematic and does not show detailed features of the fuel nozzles 202’ or 206’ such as a housing or how each fuel nozzle is housed, and none of the other figures show these features.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not 
Therefore, one of ordinary skill would not be able to determine the scope of how much or how little motive power is being claimed by “substantially no motive power” which renders claim 21 as indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. 20160161123.

Regarding independent claim 1, with reference to Fig. 8, Patel discloses a fuel delivery system for an aircraft engine (10 Fig. 1; para. 27), comprising: 

a first fuel conduit fluidly connected to the first fuel manifold at a first point on the first annular body, the first fuel conduit being fluidly connectable to a fuel source (a fuel source in some type of container such as a fuel tank would inherently be part of a fuel supply system for or of an aircraft engine along with at least one fuel conduit fluidly connecting the fuel source to the first fuel manifold where the connection of the fuel conduit at the first fuel manifold is the first point on the first annular body of 224 as shown in annotated Fig. 8),
a second fuel manifold (222 Fig. 8) operable to deliver fuel to a combustor (26 Figs. 1 and 2) of the aircraft engine via a second set of fuel nozzles (106 Fig. 8; para. 55; Fig. 5 shows a plurality of nozzles PS in standard fuel injectors 100A), the second fuel manifold including a second annular body and the second set of fuel nozzles 
a second fuel conduit fluidly connected to the second fuel manifold at a second point, the second fuel conduit being fluidly connectable to the fuel source (the fuel source inherently part of the fuel supply system for or of an aircraft engine along with at least one fuel conduit fluidly connecting the fuel source to the second fuel manifold where the connection of the second fuel conduit at the second fuel manifold is the second point on the second annular body of 222 as shown in annotated Fig. 8), and 
a cross-flow fuel conduit (conduit 430A in Fig. 8) fluidly connected to the first fuel manifold at a point in the first fuel manifold that is downstream of the first point (430A is fluidly connected to and downstream of first fuel manifold 224 in Fig. 8 so 430A is downstream of the first point at which the first fuel manifold receives fuel from the first fuel conduit connected to the fuel source; the fuel source is upstream of the first fuel manifold since the source supplies the fuel to the first fuel manifold), and to the second fuel manifold at a point in the second fuel manifold that is downstream of the second point (430A is fluidly connected to fuel nozzle 106 of the second fuel manifold 222 in Fig. 8 where the connection of 430A and fuel nozzle 106 are both downstream of 222 
    PNG
    media_image1.png
    583
    975
    media_image1.png
    Greyscale


Regarding claim 2, Patel further discloses the cross-flow fuel conduit is configured to deliver a trickle flow of fuel from the first fuel manifold to the second fuel manifold (a portion of fuel from the first fuel manifold 224 is supplied to fuel nozzle 106 of the second fuel manifold via 430A in Fig. 8; para. 68).

Regarding claim 3, Patel further discloses a fuel nozzle (106 of standard fuel injector 100A of Fig. 8) of the second set of fuel nozzles comprises a valve (212 of standard fuel injector 100A of Fig. 8) operable to block fuel flow from the second fuel manifold to the combustor (valve 212 controls the amount of fuel supplied to the fuel nozzle 106 per para. 58 so that valve 212 is then operable to block fuel flow to the 

Regarding claim 4, Patel further discloses the cross-flow fuel conduit fluidly connects to the first fuel manifold at a location in a fuel nozzle of the first set of fuel nozzles (430A fluidly connects to 224 at a location in fuel nozzle 104 of standard fuel injector 100A in Fig. 8).

Regarding claim 5, Patel further discloses the cross-flow fuel conduit is defined in part by a flow modulating device (by-pass valve 432A in Fig. 8) operable to modulate flow through the cross-flow fuel conduit (by-pass valve 432A controls the flow of fuel through 430A per para. 69).

Regarding independent claim 8, Patel discloses an aircraft gas turbine engine (10 Fig. 1; para. 27), comprising: 
a combustor (26 Figs. 1 and 2); and 
a first fuel manifold (226 Fig. 6) comprising a first plurality of fuel nozzles (104 Fig. 6; para. 55; Fig. 5 shows a plurality of nozzles PP in enriched fuel injectors 100B) positioned to supply fuel to the combustor (Fig. 5; para. 54), the first fuel manifold including a first annular body and the first set of fuel nozzles circumferentially spaced 
a second fuel manifold (222 Fig. 6) comprising a second plurality of fuel nozzles (106 Fig. 6; para. 55; Fig. 5 shows a plurality of nozzles PS in enriched fuel injectors 100B) positioned to supply fuel to the combustor (Fig. 5; para. 54), the second fuel manifold including a second annular body and the second set of fuel nozzles circumferentially spaced apart on the second annular body (annular combination casing 68 extends circumferentially around the annular outer and annular inner liners of combustor 26 which forms an annular combustion zone and the combustor includes a plurality of fuel injectors 100 in Fig. 2 per paras. 43-45, and per para. 54 combustor 26 includes an annular array of fuel injectors 100 where Fig. 5 shows fuel nozzles PS in standard fuel injectors 100A circumferentially spaced; therefore, in order to supply the annular array of fuel nozzles with fuel, the second fuel manifold 222 is understood by one of ordinary skill in the art to include a second annular body); and 
a cross-flow fuel conduit (230 Fig. 6) fluidly connecting a fuel nozzle (104 in 100B of Fig. 6) of the first plurality of fuel nozzles and a fuel nozzle (106 in 100B of Fig. 6) of the second plurality of fuel nozzles at least when the gas turbine engine operates in a 

Regarding claim 9, Patel further discloses the cross-flow fuel conduit is a plurality of cross-flow fuel conduits, and each fuel nozzle of the first plurality of fuel nozzles is fluidly connected to one respective fuel nozzle of the second plurality of fuel nozzles via a respective cross-flow fuel conduit of the plurality of cross-flow fuel conduits at least when the gas turbine engine operates in a standby mode (the by-pass circuit may be included within each enriched fuel injector such as when needed to relight an engine per para. 39 which is a low power mode and therefore standby mode, which means there is a cross-flow conduit 230 in each of the plurality of 100B fuel injectors of Fig. 5 per the configuration of Fig. 6 in which 230 fluidly connects 104 and 106 fuel nozzles as shown in Fig. 6).

Regarding claim 10, Patel further discloses each fuel nozzle of the second plurality of fuel nozzles comprises a valve (212 in 100B of Fig. 6) operable to block fuel flow out of that fuel nozzle (valve 212 controls the amount of fuel supplied to the fuel nozzle 106 per para. 58 so that valve 212 is then operable to block fuel flow to the combustor through fuel nozzle 106, where to block fuel flow is interpreted per instant specification para. 118 as flow is either completely blocked or is restricted), and the respective cross-flow fuel conduit (230) of the plurality of cross-flow fuel conduits that 

Regarding claim 11, Patel further discloses at least one flow modulating device (by-pass valve 232 in Fig. 6) operatively connected to at least one of the plurality of cross-flow fuel conduits to modulate flow through the at least one of the plurality of cross-flow fuel conduits (para. 69).

Regarding claim 21, as best understood, Patel further discloses the cross-flow fuel conduit is configured to deliver a trickle flow of fuel from the first fuel manifold to the second fuel manifold (430A is configured for by-passing a portion of fuel supplied from first fuel manifold 224 to 106 which is fluidly connected to the second fuel manifold 222 in Fig. 8), the trickle flow defined as a flow that is a fraction of a design flow rate (a portion of fuel is a flow that is a fraction of a design flow rate) from the first fuel manifold to the second fuel manifold (the portion of fuel is delivered from 224 to 222 where 106 is fluidly connected to 222), the trickle flow selected so as to provide substantially no motive power to the aircraft engine when the trickle flow is combusted in the combustor (a portion of the fuel that would otherwise be supplied to a primary pilot nozzle (104 in Fig. 8) is diverted to another nozzle of the fuel injector (106 in Fig. 8) so as to reduce the required pressure (and thus, the pump size) needed for fuel enrichment during a high-power fuel cut (HPFC) relight event, and typically pilot nozzles (versus main nozzles) are used during start-up per paras. 4-6; both during relight and start-up, the 

Regarding claim 24, Patel further discloses wherein each fuel nozzle of the first set of fuel nozzles (104 Fig. 8) forms a first injector (fuel is expelled through first injector 134 of 104 in Fig. 4; para. 49) of the first fuel manifold, and wherein each fuel nozzle of the second set of fuel nozzles (106 Fig. 8) forms a second injector (fuel is expelled from second injector 142 of 106 in Fig. 4; para. 49) of the second fuel manifold, each second injector being separate from each first injector (134 is separate from 142 as shown in Figs. 3 and 4 where 134 is separated from 142 by housing structure of 104 as shown in annotated Fig. 4).

    PNG
    media_image2.png
    702
    796
    media_image2.png
    Greyscale


Regarding claim 25, Patel further discloses wherein each fuel nozzle of the first set of fuel nozzles (104 Fig. 8) is housed separately (104 is housed separately from 106 as shown in annotated Fig. 4 from each fuel nozzle of the second set of fuel nozzles (106 in Fig. 8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Kim et al. 20190017707.
Regarding claim 6, Patel discloses all that is claimed in claim 4 discussed above, but Patel is silent regarding a fuel control valve upstream of the first and second fuel manifolds, the fuel control valve being operable to supply fuel from the fuel source to at least one of : i) both the first and second fuel manifolds, ii) the first fuel manifold while blocking fuel supply to the second fuel manifold; iii) the second fuel manifold while blocking fuel supply to the first fuel manifold; and iv) to supply a trickle flow of fuel from the first fuel conduit upstream of the first fuel manifold to the second fuel conduit upstream of the second fuel manifold while blocking fuel supply to the second fuel manifold.
Kim teaches a combustion apparatus for a gas turbine engine (para. 39). Kim teaches a fuel control valve (three-way valve 680 in Fig. 2; para. 88-89) upstream of a first fuel manifold (520 in Fig. 2; para. 86) and a second fuel manifold (540 in Fig. 2; para. 87); valve 680 supplies fuel to both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel manifold, and to the second fuel manifold while blocking fuel supply to the first fuel manifold (valve 680 can supply fuel to any one of the first and second supply pipes leading to the first and second fuel manifolds, or may be applied to be divided by a predetermined distribution ratio per para. 89); and to supply a trickle flow of fuel from a first fuel conduit (first fuel supply pipe 640 fluidly connects valve 680 to first fuel manifold 520 in Fig. 2; para. 88) upstream of the first fuel manifold to a second fuel conduit (second fuel supply pipe 660 fluidly connects valve 680 to the second fuel manifold 540 in Fig. 2; para. 88) upstream 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have upstream of the first and second fuel manifolds in the invention of Patel a fuel control valve wherein the fuel control valve is operable to supply fuel from the fuel source to at least one of: both the first and second fuel manifolds, to the first fuel manifold while blocking fuel supply to the second fuel manifold, to the second fuel manifold while blocking fuel supply to the first fuel manifold, and to supply a trickle flow of fuel from the first fuel conduit to the second fuel conduit while blocking fuel supply to the second fuel manifold as taught by Kim so that the flow rate of the fuel distributed to each fuel channel of the fuel nozzle may be controlled to thereby control the pressure ratio of the fuel mixed with the air, and a spray pressure of the fuel may be lowered to thereby minimize the fluctuation in the mixing ratio of fuel and air, and an unstable heat release may be reduced to thereby ultimately avoid instability in the combustion (Kim paras. 99-100).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Codron et al. 20140196466.
claim 7, Patel discloses all that is claimed in claim 5 discussed above, but Patel is silent regarding a fuel nozzle of the second set of fuel nozzles comprises a check valve oriented to allow fuel flow into the combustor out of the fuel nozzle. 
Codron teaches a fuel delivery system for a gas turbine engine (para. 7). Codron teaches isolation valves 315 are check valves in secondary fuel nozzles 312a, 312b, or 312c in Fig. 3 per para. 29. Codron teaches during a second mode of operation when isolation valves are open, fuel from fuel source 230 (Fig. 3 para. 18) flows to the combustor through the secondary fuel circuit via the secondary fuel nozzles to the combustor (para. 30). When the isolation valves are closed during a primary mode of operation, fluid flow from the combustor toward the secondary fuel lines or secondary manifold, which is in the direction toward the fuel source, is prevented (para. 29). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a fuel nozzle of the second set of fuel nozzles of Patel comprise a check valve oriented to allow fuel flow into the combustor out of the fuel nozzle while preventing fuel flow from the combustor toward the second fuel manifold as taught by Codron to prevent combustion gases from traveling upstream into a secondary fuel line or the second fuel manifold when the fuel nozzle is idle and mixing with any residual fuel in the secondary fuel line to reduce the likelihood of an undesired combustion event within the secondary fuel line or second fuel manifold (Codron paras. 5, 21, 29-30).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hovnanian 5211005.
claim 22, Patel discloses all that is claimed in claim 1 discussed above, but Patel is silent regarding the first annular body is spaced radially apart from the second annular body.
Hovnanian teaches a fuel injection system for a gas turbine engine which includes first and second manifolds of toroidal configuration. (Col 1 lines 63-66). Hovnanian teaches a first fuel manifold (60A Fig. 2) including a first annular body (60A forms an annular body of toroidal configuration as shown in Fig. 2) and a second fuel manifold (62A Fig. 2) including a second annular body (62A forms an annular body of toroidal configuration as shown in Fig. 2) wherein the first annular body is spaced radially apart from the second annular body (60A is spaced radially apart from 62A as seen in annotated Fig. 2).

    PNG
    media_image3.png
    635
    819
    media_image3.png
    Greyscale



Regarding claim 23, Patel discloses all that is claimed in claim 1 discussed above, but Patel is silent regarding the first annular body has a diameter different from a diameter of the second annular body.
Hovnanian teaches a fuel injection system for a gas turbine engine which includes first and second manifolds of toroidal configuration. (Col 1 lines 63-66). Hovnanian teaches a first fuel manifold (60A Fig. 2) including a first annular body (60A forms an annular body of toroidal configuration as shown in Fig. 2) and a second fuel manifold (62A Fig. 2) including a second annular body (62A forms an annular body of toroidal configuration as shown in Fig. 2) wherein the first annular body has a diameter different from the second annular body (60A has a different diameter from 62A since 60A is radially spaced from 62A as seen in annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the invention of Patel including the first .

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive since, as discussed above in the 102 rejections of claims 1 and 8, prior art of record Patel is shown to read on the new limitations added to claims 1 and 8.  
In addition, new claims 21-25 introduce new matter and claim 21 is indefinite as discussed above in the 112 rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        





/A.J.H./Examiner, Art Unit 3741